Field, J.
It was agreed at the argument that the bill should be taken to mean that the defendant is a corporation organized under the laws of the State of Maine, and has a usual place of business in Boston in this Commonwealth, and that the papers show that it had appointed in writing the commissioner of corporations to be its attorney, upon whom process against it might be served pursuant to the St. of 1884, c. 330, § 1, and that by *27its attorney in the suit it had accepted service “to the same extent that the plaintiff would have obtained service by leaving a copy of this writ with the commissioner of corporations.”
There is no doubt, under the agreement made by the corporation. in accordance with this statute for the purpose of enabling it to do business within the Commonwealth, that “so long as any liability remains outstanding against the company in this Commonwealth ” the service made in this cause is sufficient to enable the court to render a personal judgment against the company which would be held valid in other jurisdictions as well as in this. Lafayette Ins. Co. v. French, 18 How. 404. Ex parte Schollenberger. 96 U. S. 369. St. Clair v. Cox, 106 U. S. 350. National Bank of Commerce v. Huntington, 129 Mass. 444. Johnston v. Trade Ins. Co. 132 Mass. 432.
<*■
Even if a court of equity may in its discretion refuse to entertain a suit brought against such a foreign corporation to collect a debt, particularly when the plaintiff is a non-resident, it would not decline to take jurisdiction when the plaintiff is an inhabitant of the Commonwealth, and the debt is the result of a contract which was made here and was to be performed here. See Pierce v. Equitable Assurance Society, 145 Mass. 56.
In Carver v. Peck, 131 Mass. 291, it was decided that letters patent of the United States were not property “within this State,” in the sense in which these words were used in the Gen. Sts. c. 113, § 2, cl. 11, now the Pub. Sts. c. 151, § 2, cl. 11. The St. of 1884, c. 285, was thereupon enacted, providing that a bill in equity for the purpose described in that clause of the statutes might be maintained, notwithstanding the fact that “the property sought to be reached and applied is in the hands, possession or control of the debtor independently of any other person, or that it is not within the State.” This statute was intended, we think, to extend the jurisdiction in the case of all debts, at least as far as courts of equity of general jurisdiction have carried it, when the debt is a judgment obtained at law. It may be assumed that the intention of the statute is ■ to reach only such property as, from its nature, cannot be attached or taken on execution at law, and that neither under the statute nor under the general jurisdiction can a bill be maintained here to reach property situated wholly beyond the limits of the Commonwealth *28which can be attached or taken on execution in a suit at law brought where the property is.
Letters patent are property of such a nature that they cannot r be attached or taken on execution in a suit at law anywhere, and it must be considered as established that they can be reached by a creditor under an equitable process like this. Ager v. Murray, 105 U. S. 126. The rights secured by letters patent of the United States exist in Massachusetts in the same manner as in Maine, or in the rest of the United States. They are intangible property, and, so far as they have any situs, it is that of the residence or domicil of the owner. It is not denied that, since the passage of the St. of 1884, c. 285, if the defendant is a domestic corporation or an inhabitant of the Commonwealth, letters patent can be reached by this prqpess. The argument is, that these letters patent cannot be applied to the payment of the plaintiff’s debt except by an assignment, and that, as the defendant is a foreign corporation, it cannot be compelled in this suit to assign the letters patent either to the plaintiff or to any one else.
It does not now'appear that the defendant will refuse to perform any decree which the court may make, or that the means which the court possesses of enforcing its decrees will not be adequate if it does refuse. For the purpose of collecting a debt, this corporation must be considered as having its residence in this Commonwealth, and the letters patent are within its control. Lafayette Ins. Co. v. French, 18 How. 404. It is the duty of the corporation to perform any decree which the court may make in the suit, because the corporation is subject to the jurisdiction of the court. As the court has jurisdiction of both the person of the defendant and of the subject, it is no reason for dismissing the bill that the defendant may possibly avoid performing the final decree. This may happen in every personal suit when the property of the defendant is such that it cannot be seized and put into the custody of officers of the law. It is premature now to consider all the remedies which the plaintiff may have if he obtains a decree and the defendant refuses to ' perform it. Pingree v. Coffin, 12 Gray, 288, 305. Pierce v. Equitable Assurance Society, 145 Mass. 56, 63.

Demurrer overruled.